DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered in view of any prior art.  As to independent claims 1 and 8, all prior art fail to teach or suggest, alone or in combination, the recited communication component and communication endpoint comprising: a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to establish a first communication session with a communication endpoint, wherein the communication endpoint comprises an application in communication with the communication component; send a first notification within the first communication session via the communication component to the communication endpoint wherein the first notification notifies the communication endpoint that the first communication session is on hold to cause the communication endpoint to initiate a second communication session with a media source; and place the first communication session with the communication endpoint on hold.  No prior art was found that discloses or teaches the limitations of claims 1 and 8.
Claims 2-7 and 9-17 are dependent upon claims 1 and 8, respectively, therefore, claims 2-7 and 9-17 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,582,050.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,582,050 recites “A method comprising: establishing, by a microprocessor, a communication session with a communication endpoint; placing, by the microprocessor, the communication endpoint on hold, wherein the communication endpoint comprises a web browser in communication with a contact center by uploading a web page provided by a web server; in response to placing the communication endpoint on hold, sending via the web server, by the microprocessor, a first message to the communication endpoint that indicates that the communication endpoint has been placed on hold; determining, by the microprocessor, that the communication endpoint has been taken off hold; and in response to determining that the communication endpoint has been taken off hold, sending via the web server, by the microprocessor, a second message to the communication endpoint to stop playing a personalized media”, and claim 18 of the present application recites “A method, comprising: establishing a first communication session between a communication component and a communication endpoint over a network, wherein the communication endpoint comprises a microprocessor executing an application in communication with the communication component; sending a first notification within the first communication session from the communication component to the communication endpoint, wherein the first notification notifies the communication endpoint that the first communication session is on hold; initiating, by the communication endpoint in response to receiving the first notification, a second communication session with a media source; placing the first communication session with the communication endpoint on hold by the communication component; and presenting media content from the media source by an output component of the communication endpoint”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Griffith (US Patent 6,366,651) teaches a communication device having capability to convert between voice and text message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652